DONNELLY, Judge
(concurring).
I concur only in the result for at least two reasons: (1) I do not know to what extent, if at all, the case of Coolidge vs. New Hampshire, 403 U.S. 443, 91 S.Ct. 2022, 29 L.Ed.2d 564, has affected the “supreme law of the land” relating to searches and seizures under the Fourth Amendment; and (2) I wish to reserve the right to consider the question, when raised and briefed in this Court, whether the Exclusionary Rule of Weeks vs. United States, 232 U.S. 383, should be applied in Missouri to proceedings within the Juvenile Court. (See In re Marsh, 40 Ill.2d 53, 237 N.E.2d 529; and In re Martinez, 83 Cal.Rptr. 382, 463 P.2d 734.)